                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK, Trustee for THE
SALOPEK FAMILY HERITAGE TRUST,

                     Plaintiff,

v.                                                             CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE INSURANCE
COMPANY,

                     Defendants.

                ORDER ON UNOPPOSED MOTION FOR WITHDRAWAL
                  AND NOTICE OF SUBSTITUTION OF COUNSEL

        THIS MATTER is before the Court on Plaintiff’s Unopposed Motion and Notice of

Substitution of Counsel (the “Motion”), (Doc. 185), filed December 20, 2019. In the

Motion, counsel explains that Plaintiff Marcie Salopek, Trustee for the Salopek Family

Heritage Trust, consents to the entry of this Order and the withdrawal of counsel. (Doc.

185 at 1). The Court, having reviewed the Motion and noting it is unopposed, finds the

Motion is well-taken and shall be GRANTED.

        IT IS THEREFORE ORDERED that the law firm of Ervin Cohen & Jessup, LLP

(Peter Selvin and Pooja S. Nair) is hereby substituted as counsel for Plaintiff and that the

law firm of Troy Gould and Kenneth J. MacArthur are hereby withdrawn as counsel for

Plaintiff.

        IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
